Citation Nr: 1721987	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-48 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for alopecia areata (alopecia), to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from June 1992 to June 1995 with additional service in the National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In a July 2016 remand the Board ordered the RO to provide the Veteran with a VA examination and nexus opinion by a dermatologist.  A January 2017 VA examination is of record and satisfies the remand order.  See 38 U.S.C.A.
§ 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, as the Board's decision to grant service connection for alopecia herein constitutes a complete grant of the benefit sought on appeal, any deficiency in the examination is harmless. 
  
For the reasons below, the Board finds that service connection is warranted for the Veteran's alopecia.  As the Board's decision to grant service connection for alopecia herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  Because the Board is granting direct service connection, this decision will not further address the Veteran's claim of service connection secondary to PTSD. 


FINDINGS OF FACT

1.  The Veteran's symptoms of alopecia first manifested during his active service.

2.  The Veteran's current symptoms of alopecia developed from this in-service manifestation. 


CONCLUSION OF LAW

The Veteran's alopecia was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is seeking service connection for alopecia, claiming several possible in-service causes or aggravating factors including: Larium in vaccines; DEET and permethrin (insecticides) applied to his uniforms; unknown chemicals released from Soviet ammunition dumps blown up upwind of his base; unknown chemicals present in World War II barracks; and unknown chemicals released from things local people would burn in piles next to the road, including tires.
 
The Veteran first sought treatment for hair loss and was diagnosed with alopecia in October 2004.  Private treatment records from several treatment providers are of record.  As VA has not disputed this diagnosis, the existence of a current disability is shown. 

The Veteran's service treatment records (STRs) are silent for symptoms of hair loss or a diagnosis of alopecia but do note that the Veteran was treated in November 1994 for a rash that covered his face, wrists, hands, ankles, and waist.  This rash was treated with calamine lotion and Benadryl and diagnosed as "probably contact dermatitis."  The Veteran's service exit exam is also silent for a diagnosis of alopecia.  Although there was an abnormality noted on his exit exam by "identifying body marks, scars, tattoos," the handwritten note "RIH scar" seems to refer to a scar from right inguinal hernia surgery the Veteran underwent before entering service.  

In October 2008 the Veteran's father-in-law submitted a written statement indicating the following: he had known the Veteran before he joined the Army and had not observed any hair loss; he did start to notice the Veteran's hair loss soon after his separation from service; and he knows the Veteran's father and brother who do not seem to have lost any hair.  While the Veteran's father-in-law did not indicate that he had any medical training, he is competent to make statements about lay-observable symptoms such as the presence or absence of patches of hair.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(" Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.")  

The Veteran has submitted several written statements accompanied by research material on possible causes of alopecia printed from various websites.  As noted above, he has suggested multiple chemical exposures from his time in service as possible causes of his alopecia.  He has also consistently maintained that he first noticed small patches of hair falling out during his active service, although embarrassment prevented him from seeking medical attention for several years after his separation.  While the Veteran is not competent to give an opinion as to the cause of his condition, he is competent to observe symptoms such as loss of patches of hair on his legs and arms.  Id.

A January 2017 VA examiner reviewed the Veteran's medical records and examined the Veteran.  The examiner stated that alopecia can progress over decades and has no known cause or universal treatment.  The examiner seems to have accepted the Veteran's statement that his hair loss began in service and gradually progressed, noting that in 2017, it affected about 85 percent of the Veteran's skin surface.  The examiner then offered an opinion that neither "chemical exposure" nor PTSD were at least as likely as not to have caused or aggravated the Veteran's condition.  Because the examiner's explicitly stated opinion focused entirely on the question of chemical exposure and PTSD, the Board finds this opinion has little probative value in assessing whether or not the Veteran's alopecia began during in service.

The Board finds credible the Veteran's statements that he first started to lose small patches of hair during service and delayed seeking treatment because of embarrassment.  The Veteran's statements are supported by his father-in-law's observations and by in-service medical documentation of a serious rash affecting his face, hands, wrists, ankles, and waist.  Furthermore, the January 2017 VA examination, despite its negative tone, implied that the Veteran's alopecia had progressed since service and noted that the condition often developed over decades, providing a nexus between the Veteran's in-service symptoms and his current disability. 
   

ORDER

Service connection for alopecia areata is granted. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


